Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) *962to review a determination of respondent Superintendent of Washington Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
At the conclusion of a tier II disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rules that prohibit refusing a direct order, creating a disturbance, leaving an assigned area without authorization, possessing tools without authorization, and harassment. This CPLR article 78 proceeding was commenced following an unsuccessful administrative appeal.
The misbehavior report and the hearing testimony of the other inmates involved in the incident provide substantial evidence to support the determination of guilt (see Matter of Binns v Goord, 12 AD3d 1006, 1007 [2004]; Matter of Concepcion v Miller, 247 AD2d 695, 695-696 [1998]). Petitioner’s contention that the misbehavior report is deficient because it did not state the specific role he played in the incident is without merit inasmuch as the misbehavior report was sufficiently detailed to apprise petitioner of the charges against him and to enable him to prepare a defense (see 7 NYCRR 251-3.1 [c]; Matter of Torres v Goord, 261 AD2d 759, 759 [1999]; Matter of Couch v Goord, 255 AD2d 720, 721-722 [1998]). Petitioner’s remaining contentions were not properly preserved for this Court’s review.
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.